Title: To George Washington from Philip Turner, 3 February 1780
From: Turner, Philip
To: Washington, George


          
            Military Hospital, Danbury [Conn.]3rd Febry 1780
            Your Excellency
          
          Doubtless remembers, not from any particular oppertunity ever with your Excellency, but by hear-say, that I were at the Hospitals Cambridge, Roxbury, New York &c. &c., & have served ever since the War; in the present Establishment of the Genl Hospital, Congress Hon’d me with an appointment as Surgeon Genl to sd Hospital eastn Department, in that Charactor have served to this day weary & almost worn-out with the Conduct & management of Hospital Affairs there is a ⟨Strif’t⟩ among the leading Gentlemen in oppossition to each other, which makes difficulties, hard-thoughts and striveings. these things are intirely wrong & very troublesome, There ought to be that harmony & friendship perhaps among this set of Gentlemen, more then any other, high-time, and I think a very proper time, that our System be purged & the Publick better served; The Medical department is too large, too Expensive & ought to be Curtailed, our Numbers are more then are Needed, our armies & Hospitals are

healthy; I hand your Excellency a plan for a New-Establishment, which I sent Mr Sherman some months ago, he lay’d it before one of the Medical Committee who highly approved of it, if adopted by Congress; your observation on said plan, & your Aid to bring it about, in my Opinion will greatly Serve the public, as well, as Honr your Excellencies most Obedient Humble Servt
          
            P: Turner
          
        